DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 has been cancelled.  Claim 14 has been newly introduced.

Election/Restrictions
Applicant's election with traverse of Group I, now corresponding to claims 1-9, 11, and 13-14 in the reply filed on 9/9/2021 is acknowledged.  The traversal is on the ground(s) that the claims form a single general inventive concept.  This is not found persuasive because the claims as amended still lack unity of invention based on prior art as set forth below.
The requirement is still deemed proper and is therefore made FINAL.

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/9/2021.
	
The claims corresponding to Group II have been amended such that they now correspond to the invention of Group I.




Priority
Applicant cannot rely upon the certified copy of the foreign priority application (not in the English language) to establish a priority date of 3/7/2017.
While applicant submitted a translation of said application, the submission was not in accordance with 37 CFR 1.55(g)(4) and MPEP §§ 216.
In those cases where the applicant files the certified copy of the foreign application for the purpose of overcoming the effective date of a reference, a translation is required if the certified copy is not in the English language. This translation must be filed together with a statement that the translation of the certified copy is accurate.  Applicant’s submission was not accompanied by the required statement.

Specification
The substitute specification filed 8/22/2019 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification was not accompanied by a specific statement that the substitute specification includes no new matter.  See 37 CFR 1.125.  It is also noted that applicant submitted two marked up copies with slightly differing texts on 8/22/2019.  In addition, not all of the changes made to the specification were explained.  See at least for example, the deletion of “and a fragment of an anti-T1h monoclonal” on pages 4 and 6; the change that the fragment “further includes” on pages 4 and 6; and the addition al of “more preferably” on page 6.  It is not agreed that a change from “bispecific antibodies” to “complete antibodies” corrects an obvious typographical error.  Some of the changes to the substitute specification appear to constitute new matter.  Clarification is requested.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 9 has been amended to recite a “medicine composition comprising the anti-VEGF-2 monoclonal antibody as claimed in claim 1 and an optional pharmaceutically acceptable excipient.”  Basis is not seen for the “optional” limitation or the limitation of a “pharmaceutically acceptable excipient.”  Applicant has not pointed to specific support and none is seen.
Claim 9 constitutes new matter.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is confusing.  Claim 13 is directed to a fragment comprising the light chain variable region of the anti-VEGFR-2 monoclonal antibody as claimed in claim 1, wherein the fragment further comprises Fab, Fab’, F(ab’ )2, Fv or ScFv.  Claim 1 does not recite fragments.  As written, the claim appears to require (a) the light chain variable region of SEQ ID NO: 1, 2, or 3 in addition to (b) an Fab, Fab’, F(ab’ )2, Fv or ScFv (each of which would contain a second light chain variable region).  A composition having (a) and (b) would not constitute a fragment of the monoclonal antibody of claim 1.  In addition, it is unclear how (a) and (b) would be associated with each other.  The claim is confusing and does not appear to be properly dependent.  If applicant intended to claim an anti-VEGF-2 monoclonal antibody as claimed in claim 1 that is an Fab, Fab’, F(ab’)2, Fv or scFv antibody, the current claim language does not set this forth.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends upon claim 1 and is directed to a polypeptide or protein comprising the anti-VEGFR-2 monoclonal antibody of claim 1.  The claim requires nothing more than the monoclonal antibody of claim 1 and as such, does not further limit the subject matter of claim 1.  A monoclonal antibody is a polypeptide or protein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that claim 2 be cancelled.

Claims 3-5 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-5 and 14 do not further limit the anti-VEGFR-2 monoclonal antibody of claim 1.  The recitation of “encoded by a polynucleotide sequence” in claim 3 does not provide any limitation that further limits the structure or function of the antibody of claim 1.  The recitation of “inserted in a recombinant Deoxyribonucleic Acid (DNA) expression vector” in claim 4 does not provide any limitation that further limits the structure or function of the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that claims 3-5 and 14 be cancelled.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 depends upon claim 1 and is directed to a complete antibody comprising the anti-VEGFR-2 monoclonal antibody as claimed in claim 1.  Claim 7 requires nothing more than the monoclonal antibody of claim 1.  The preamble recitation of “complete” does not provide a defined structural feature to the claimed antibody.  At least for example, the Fv antibody formed by the VH and VL in claim 1 would be complete.  The specification does not provide a definition for “complete.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 is dependent upon claim 1 and is directed to a detection reagent or a detection kit.  The claim requires nothing more than the monoclonal antibody of claim 1 and as such, does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that claim 11 be amended to recite:  A detection kit comprising the anti-VEGFR-2 monoclonal antibody as claimed in claim 1 and a detection reagent.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-8, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106674349 (published 2017-05-17). 
Applicant cannot rely upon the certified copy of the foreign priority application China
201710130518.0 because a translation of said application has not been made of record in
accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. (See deficiencies noted above.)  The effective filing date of the instant application is 14 February 2018.
	CN106674349 discloses a monoclonal antibody having a VH of SEQ ID NO: 4 and a VL of SEQ ID NO: 1, 2, or 3 corresponding to the sequences in instant claim 1.  See the claims and disclosed sequences. The limitations of instant claims 1-5 and 14 are met by these antibodies.  The limitations of instant claims 6-8 and 11 are met by claims 6-8 and 11.

	Applicant is advised that if the statement regarding the translation is submitted, instant claims 1, 6, and 8 would be in condition for allowance.
Amending claim 11 to recite a “detection kit comprising the anti-VEGFR-2 monoclonal antibody as claimed in claim 1 and a detection reagent” would place this claim in condition for allowance.
Amending claim 13 to recite an “anti-VEGF-2 monoclonal antibody as claimed in claim 1 that is an Fab, Fab’, F(ab’)2, Fv or scFv antibody” would place this claim in condition for allowance.  

Applicant would still need to resolve the issues with respect to the substitute specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa